Citation Nr: 1518786	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-35 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to a rating in excess of 30 percent for pleuritic chest pain with pleural adhesions.

3.  Entitlement to a rating in excess of 20 percent for a right ankle disability.

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease (DJD) of the right first metatarsophalangeal joint.

5.  Entitlement to a rating in excess of 10 percent for right wrist arthrosis, status post iliac crest bone grafting for scaphoid fracture nonunion (dominant) with scar (right wrist disability).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1995 to May 1998 and from September 1998 to September 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2010 (inter alia, granting a 20 percent rating for a right ankle disability and continuing a 10 percent rating for a right wrist disability), November 2010 (denying entitlement to TDIU), and August 2011 (continuing 10 percent ratings, each, for pleuritic chest pain and DJD of the right first metatarsophalangeal joint and denying service connection for a right hip disability) rating decisions by the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  An interim (July 2013) rating decision increased the rating for pleuritic chest pain to 30 percent; as the Veteran has not expressed satisfaction with the action, the appeal in the matter continues. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In his December 2012 and August 2013  Substantive Appeals on these issues the Veteran requested a videoconference hearing before the Board.  Such a hearing was scheduled for March 2014 at the Manila RO.  However, in February 2014, VA was notified in writing that the Veteran had moved to Florida and wished to reschedule his hearing to be held at the local RO.  The record does not reflect any action on such request, nor is there evidence that the hearing request was withdrawn.  He is entitled to such hearing; because videoconference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700(a).  [The Board notes incidentally that the Veteran asserted, in an October 2013 statement, that he receives Social Security Administration (SSA) disability benefits based, at least in part, on service-connected disabilities.  The record does not reflect that the SSA records were sought by VA.]  

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a videoconference hearing before the Board.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


